EXHIBIT 10.7

SCHEDULE OF UNIT OPTION AGREEMENTS
dated October 28, 2004

The following have executed Unit Option Agreements substantially in the form of
the agreement attached as Exhibit 10.6 (the “Exhibit”) to the Valero L.P. Form
10-Q for the quarter ended September 30, 2004.

Curtis V. Anastasio
Steven A. Blank
James R. Bluntzer
Rodney L. Reese
Jerry D. McVicker

The following information sets forth the material details in which the Unit
Option Agreements described in this Schedule differ from the Exhibit.

Named Executive Officer Number of Options Curtis V. Anastasio     9,625    
Steven A. Blank     6,875     James R. Bluntzer     2,475     Rodney L. Reese  
2,400   Jerry D. McVicker   2,400  